Citation Nr: 1713696	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-09 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for left Achilles tendon disability.

2.  Entitlement to an initial compensable rating for left great toe disability prior to August 11, 2016, and in excess of 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1985 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted, in pertinent part, an initial noncompensable rating for left great toe disability and left Achilles tendon disability.

In March 2013, the Veteran appeared with his representative for a videoconference hearing before the undersigned; a transcript of which is of record.  

A June 2015 rating decision granted, in pertinent part, an increased initial rating of 10 percent disabling for left Achilles tendon disability, effective January 1, 2009 (one day following the Veteran's date of discharge from service).  Similarly, a December 2016 rating decision granted an increased rating of 10 percent disabling for left great toe disability, effective August 11, 2016.  As these are not the maximum disability ratings possible for each, the appeals remain in appellate status and are properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This matter was remanded by the Board in February 2016 for further development.  Such development has been completed and the matter returned to the Board for appellate consideration.  




FINDINGS OF FACT

1.  The Veteran's left Achilles tendon disability manifested with no more than moderate limitation of motion.

2.  Prior to August 11, 2016, the Veteran's left great toe disability did not manifest with objective evidence of painful motion.

3.  Since August 11, 2016, the Veteran's left great toe disability manifested with no more than moderate impairment of the foot.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent disabling for the Veteran's left Achilles tendon disability have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5009, 5271 (2016). 

2. The criteria for an initial compensable rating prior to August 11, 2016, and in excess of 10 percent disabling thereafter have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5003, 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in July 2008, October 2013, and April 2014.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran and his representative.  The most recent August 2016 VA examination reports reflect that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board is cognizant of Correia v. McDonald, 28 Vet. App. 158 (2016), wherein the United States Court of Appeals for Veterans Claims (Court) elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  The Board has reviewed the August 2016 VA examination reports for the Veteran's left great toe and Achilles tendon disabilities and finds that it fully complies with those requirements.  The Board also notes that a July 2008 VA examination is also of record; however, retroactive motion testing cannot be performed to determine the range of motion in the manner now required by Correia.  An examiner's assessment of the range of motion findings required by that case would, at this point, amount to pure speculation on the part of any examiner.

In a February 2016 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a new examination and opinion, and issued a supplemental statement of the case (SSOC).  Although the August 2016 VA examiner did not specifically note the statements made by the Veteran at his March 2013 Board hearing, the Board notes that examiner reviewed the claims file and that her findings are essentially consistent with the Veteran's statements.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The matter has been returned to the Board for appellate consideration.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II. Increased Rating

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the factual circumstances) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (201); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

The Veteran's Achilles tendon disability is currently evaluated at 10 percent disabling under Diagnostic Code 5099-5009, indicating the disability was rated by analogy.  The Board notes that where, as here, an unlisted condition is encountered (e.g., Achilles tendon) it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  Diagnostic Code 5009 concerns arthritis, which directs the rater to rate the disorder on limitation of motion of the affected joint, i.e., ankle, as arthritis, rheumatoid.  In this case, the appropriate diagnostic code for the Achilles tendon disability is 5271.  Similarly, the Veteran's left great toe disability is rated under Diagnostic Code 5003 concerning degenerative arthritis, which directs the rater to rate the disorder on limitation of motion of the affected joint, i.e., foot.  In this case, the appropriate diagnostic code for the left great toe disability is 5284. 

Under rating criteria pertaining to limitation of motion of the ankle, a 10 percent rating is warranted where evidence shows a moderate limitation of motion, and a 20 percent rating is warranted where evidence shows a marked limitation of motion.  The terms "moderate" and "marked" as used under Diagnostic Code 5271 are not defined in the Schedule.  Rather than applying a mechanical formula to determine when symptomatology is "moderate" or "marked," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.  To that extent, the Board notes that the normal range of motion for the ankle is as follows: dorsiflexion to 20 degrees and plantar flexion to 45 degrees.

Under rating criteria pertaining to limitation of motion of the foot, a 10 percent rating is warranted where evidence shows moderate limitation of motion; a 20 percent rating is warranted where evidence shows moderately severe limitation of motion; and a 30 percent rating is warranted where evidence shows severe limitation of motion.  Again, the Board notes that the terms "moderate," "moderately severe" and "severe" as used under Diagnostic Code 5284 are not defined in the Schedule.  Rather than applying a mechanical formula," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.

	Factual Background

As mentioned, the Veteran's left Achilles tendon disability is currently evaluated as 10 percent disabling.  The Veteran asserts, however, that his service-connected Achilles tendon disability is more disabling than reflected by the 10 percent disability rating assigned.  Additionally, the Veteran's left great toe disability is currently rated as 10 percent disabling, effective August 11, 2016, and initially rated as noncompensable.  The Veteran asserts that his service-connected left great toe disability is more disabling than reflected by the initial noncompensable rating and the subsequent increased rating of 10 percent.  Since the 10 percent rating does not date back to January 2009, there are two different rating periods to consider.

The relevant medical evidence of record consists of the Veteran's service treatment records (STRs), post-service private and VA treatment records, as well as reports of VA examinations conducted in July 2008, December 2014, March 2015, and August 2016.  

STRs reflect that the Veteran was found to have prominent osteophytes off the posterior aspect of the calcaneus in the region of the Achilles tendon insertion, left foot.  The Veteran was conservatively treated, with no complications noted.  STRs are silent for any complaints or treatments of, or diagnosis for left great toe disability.  

Report of the July 2008 VA examination reflects that the Veteran ruptured his left Achilles tendon while running, playing basketball, and jumping.  He reported his symptoms as weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, and fatigability.  The Veteran described his pain level as 8 on a scale of 0-10.  The Veteran reported that he can function without medication and has been treating it with physical therapy.  The Veteran indicated he "cannot [rise] up on [his] toes."  With regard to his feet, i.e., toe, the Veteran indicated he had experienced pain for the past two to three years.  He also noted difficulty climbing stairs and undertaking physical movement without distress.

Physical examination revealed no edema, effusion, weakness, tenderness, redness, heat, or abnormal movement of the ankle, bilaterally.  No deformity was noted in dorsiflexion, plantar flexion, inversion, or eversion.  Range of motion was noted as within normal limits.  Specifically, ankle range of motion testing measured dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  Similar findings were noted after repetitive use testing.  There was no additional functional loss noted due to pain, weakness, fatigue, lack of endurance, or incoordination.  Examination of the feet and toes did not reveal any signs of painful motion, edema, disturbed circulation, weakness, atrophy of musculature, or tenderness.  The Veteran's arches, however, were noted to be low.  The Veteran's Achilles tendons showed good alignment.  No evidence of claw feet or hammertoe was noted.  Flexion and dorsiflexion of the toes, bilaterally, did not induce pain, according to the examiner.  The examiner further noted that there was no evidence of Morton's metatarsalgia.  The Veteran's gait was noted as normal.  Motor function and sensory function were noted as normal.  Ankle reflexes were noted as present and equal, bilaterally.

With regard to the Achilles tendon, the examiner diagnosed the Veteran with fibrosis, Achilles tendon.  The examiner noted that x-rays revealed a well-healed extra knot on the left Achilles, which is consistent with a fibrous nodule of the Achilles tendon without any significant compromise in form or function.  With regard to the left great toe, the examiner diagnosed the Veteran with mild degenerative joint disease, metatarsophalangeal joint of the left great toe; otherwise negative per x-ray.  The examiner also noted negative findings of the right foot.  Lastly, the examiner concluded that the Veteran's conditions do not affect his functioning in his usual occupation or his activities of daily living.

As mentioned, in March 2013, the Veteran testified at a hearing before the Board.  At that time, the Veteran testified that the pain in his toe is so severe that when it flares up, he cannot even wear a shoe.  He described having to wear flip-flops to avoid the pain.  The Veteran further reported that his private physician had prescribed medication; however, explained that he felt "drowsy, blurry, [and] foggy" while taking that medication.  The Veteran reported using an assistive device, i.e., cane, due to his toe disability.  He reported that the toe swells and blisters, and that, occasionally, the pain becomes so "intense... [he] can't even wear a sock."  The Veteran relieves the pain by elevation and medication.  He stated that these flare-ups occur approximately every other month, and last up to 2-3 days.

Reports of the December 2014 VA examinations reflect that the Veteran recalled having pain in his left great toe in approximately 2000; however, the Veteran did not recall any specific injury or trauma.  The Veteran reported conservative treatment, including medication, i.e., NSAIDs, icing, and rest.  

The examiner noted no pain on use or manipulation of the foot; no swelling; and no deformity.  The examiner also noted no pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or after repetitive use.  The examiner confirmed the previous diagnosis of degenerative arthritis.  With regard to the Veteran's Achilles tendon, the examiner noted muscle strength as normal, i.e., 5/5, of the Veteran's ankle plantar flexion and dorsiflexion.  The examiner also indicated that the Veteran did not use any assistive device as a normal mode of locomotion.

Report of the March 2015 VA ankle examination documents the Veteran's statements that he was treated conservatively for ankle pain during active service.  It further reflects his complaint of a constant, throbbing, pain in his ankles.  The Veteran further reported pain with walking and difficulty climbing stairs.  

Physical examination revealed limited range of motion in the left ankle, with dorsiflexion measured to 10 degrees with pain, and plantar flexion to 20 degrees.  Similar findings were noted after repetitive use testing.  The examiner noted there was no objective evidence of pain on weight-bearing, and no evidence of localized tenderness or pain on palpation.  The examiner noted muscle strength as normal, i.e., 5/5, of the Veteran's ankle plantar flexion and dorsiflexion.  No muscle atrophy or ankylosis was noted, bilaterally.  The examiner also indicated that the Veteran did use an assistive device, i.e., an occasional brace, as a normal mode of locomotion.  The Veteran did not, however, bring the brace with him to the examination.  The Veteran reported that he usually uses the brace every few weeks, but mostly with doing yard work and other activities at home.  

The examiner noted that the Veteran's medical treatment records contain a left ankle x-ray dated in March 2015, which showed soft tissue calcification consistent with prior Achilles tendon injury; otherwise normal osseous ankle.

Report of the August 2016 VA ankle examination document the Veteran's statements that he experiences a "moderate sharp pain about 3 times a week [that] last about an hour until [he] can take [medication] and ice it."  The Veteran explained that it's usually when he is trying to do any kind of exercise activity.  The Veteran further stated that he gets "severe pain about twice a month [which last] about 2-3 days."  The Veteran described his functional impairment as "any kind of activity around the house, sitting at work, stairs, driving, and sometimes [staying asleep]."  

Physical examination revealed limited range of motion in the left ankle, with dorsiflexion measured to 10 degrees, and plantar flexion to 20 degrees.  Similar findings were noted after repetitive use testing.  No pain was noted on examination, and the examiner indicated that the limited range of motion itself did not contribute to any functional loss.  The examiner noted there was no objective evidence of pain on weight-bearing, and no evidence of localized tenderness or pain on palpation.  The examiner noted muscle strength as 4/5, i.e., active movement against some resistance, of the Veteran's ankle plantar flexion and dorsiflexion.  The examiner noted, however, that the reduction of strength was due to the Veteran's arthritis.  No muscle atrophy or ankylosis was noted, bilaterally.  An Anterior Drawer Test and Talar Tilt Test were both performed and found negative for laxity.  The examiner also indicated that the Veteran did use an assistive device, i.e., an occasional neoprene sleeve for his ankles, as a normal mode of locomotion.  However, the examiner also noted normal gait and smooth movements of the joints.

The examiner confirmed the previous diagnosis of degenerative arthritis and noted the previous x-rays from March 2015.  The examiner opined that, based on her experience, the Veteran's ankle condition may impact his ability to perform activities, such as pushing, pulling, prolonged walking, or standing.  The examiner concluded, however, that there is no current evidence of Achilles tendonitis.  

Report of the August 2016 VA foot examination document the Veteran's statements that he experiences a "moderate throbbing pain once a month [that] last for 3-4 days."  The Veteran suggested that sometimes the pain may be due to gout.  He treats it conservatively with medication.  Physical examination revealed pain on palpation, pain on use, flare-ups and functional loss.  No edema or erythema was noted.  The examiner noted that the Veteran's gait was normal.

The examiner opined that it was more likely than not that the flare-ups the Veteran experiences are attributable to the gout, as intermittent episodes is the nature of this disease.  The examiner indicated, however, that it would be mere speculation to determine to what degree the gout versus the degenerative joint disease contributes to the left great toe pain.  

A medical treatment record dated in May 2014 reflects that the Veteran has a positive CCP (cyclic citrullinated peptide) antibody of greater than 250, with no signs or symptoms of rheumatoid arthritis.  However, the physician explained that this means the Veteran is at risk for recurrent arthritis, albeit he did not have it at that time.

	Analysis

Upon review of the evidence of record, the Board finds that an increased disability rating in excess of 10 percent for the Veteran's service-connected left Achilles tendon disability is not warranted. 

In making this finding, the Board accords significant probative weight to the VA examinations provided in July 2008 and August 2016.  The Board finds the findings of the VA examiners to be the most probative evidence of record as to the nature and severity of the Veteran's service-connected disability.  The findings and diagnoses were provided based upon comprehensive review of the claims file, and contained an adequate rationale for the conclusions reached.  As such, the examinations are persuasive and entitled to great probative weight.  Nieves-Rodriguez, supra. 

Here, the July 2008 VA examination diagnosed the Veteran with fibrosis, Achilles tendon.  The examiner noted that x-rays revealed a well-healed extra knot on the left Achilles, which is consistent with a fibrous nodule of the Achilles tendon without any significant compromise in form or function.  Physical examination revealed no signs of painful motion, edema, disturbed circulation, weakness, atrophy of musculature, or tenderness.  Additionally, the August 2016 VA examiner documented the Veteran's statements that he experiences a "moderate sharp pain" in his ankle.  Importantly, the examiner noted the Veteran's statements that it usually occurs when he is trying to do any kind of exercise activity.  Indeed, physical examination revealed limited range of motion in the left ankle, with dorsiflexion measured to 10 degrees, and plantar flexion to 20 degrees.  However, no pain was noted on examination, and the examiner indicated that the limited range of motion itself did not contribute to any functional loss.  The Veteran's gait was noted as normal.  As such, the medical evidence of record does not support a rating in excess of 10 percent disabling under the applicable diagnostic code.

The Board has considered the Veteran's statements regarding pain and its functional impact, such as difficulty walking and climbing stairs.  The Veteran is clearly competent to report observable symptomatology.  However, as to the specific issue in this case, questions of nature and medical severity fall outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the current severity of the Veteran's service-connected Achilles tendon disability is a matter suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing questions of the medical nature and severity of his disability, the Board finds his statements are not competent lay evidence.  Notwithstanding, the probative medical evidence outweighs the lay statements.  The Board also acknowledges the Veteran's assertion that a higher evaluation than 10 percent disabling should be granted based on the examiner's report that the veteran's left ankle (Achilles tendon) may impact his ability to perform activities.  However, such a finding does not rise to the level of showing marked impairment.  For instance, the evidence has not shown crepitus, ankylosis, or muscle atrophy.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board sympathetically finds that the preponderance of the evidence is against the Veteran's claim for an increased initial evaluation in excess of 10 percent disabling for left Achilles tendon disability.

Next, the Board turns to the Veteran's service-connected left great toe disability.  First, the Board considers whether the evidence of record warrants an initial compensable rating from January 1, 2009, to August 10, 2016.  To that extent, the Board finds that an initial compensable rating for the Veteran's left great toe disability is not warranted.  

In making this finding, the Board accords significant probative weight to the VA examination provided in July 2008.  The Board finds the examination is persuasive and entitled to great probative weight for the reasons stated above.  

Here, the July 2008 VA examiner diagnosed the Veteran with mild degenerative joint disease, metatarsophalangeal joint of the left great toe; however, indicated that x-rays were otherwise normal, and that flexion and dorsiflexion of the toes, bilaterally, did not induce pain.  Moreover, the examiner indicated that the Veteran's conditions do not affect his functioning in his usual occupation or his activities of daily living.  

The Board is cognizant of the Court of Appeals for Veterans Claims' (Court's) holding in Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), where the Court held that Section 4.59 "is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements."  Further, the Board notes that the minimal compensable rating available under the diagnostic code pertaining to limitation of motion of the affected joint is assigned where there is full range of motion and no functional loss, but painful motion.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  

To that extent, the Board has also considered the Veteran's statements regarding pain, including his statements at the March 2013 Board hearing.  However, the medical evidence of record does not support the Veteran's statements.  As noted, the July 2008 VA examiner indicated that flexion and dorsiflexion of the toes, bilaterally, did not induce pain.  Indeed, the Veteran is clearly competent to report observable symptomatology, i.e., pain.  Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Despite the Veteran's statements regarding pain, multiple VA examinations revealed no pain on use or palpation.  Furthermore, the Veteran's statements regarding onset appear to be inconsistent.  At the July 2008 VA examination, the Veteran indicated experiencing pain in his left toe for the past two to three years.  In contrast, at the December 2014 VA examination, the Veteran indicated onset of pain in his left toe in approximately 2000.  In March 2013, the Veteran reported the use of an assistive device, i.e., cane, for normal mode of locomotion.  However, the December 2014 examiner noted no use of an assistive device, and the March 2015 examiner, although noting the use of an assistive device, noted only that the Veteran used a brace.  The Veteran did not, however, bring the brace with him to that examination.  The Veteran reported that he usually uses the brace every few weeks, but mostly with doing yard work and other activities at home.  At each examination, the examiner noted that the Veteran's gait was normal, and his posture erect and normal.  Considering the totality of the evidence, the Veteran's inconsistencies tend to undermine his credibility as an accurate historian.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board sympathetically finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating from January 1, 2009, to August 10, 2016 for left great toe disability.

Second, the Board considers whether the evidence of record warrants a rating in excess of 10 percent disabling for the period since August 11, 2016.  To that extent, the Board finds that a rating in excess of 10 percent disabling for the Veteran's service-connected left great toe disability is not warranted.  

In making this finding, the Board accords significant probative weight to the VA examination provided in August 2016.  The Board finds the examination is persuasive and entitled to great probative weight for the reasons stated above.  

Here, the August 2016 VA examiner documented the Veteran's statements that he experiences a "moderate throbbing pain once a month."  Physical examination revealed pain on palpation, pain on use, flare-ups and functional loss.  No edema or erythema was noted.  The examiner noted that the Veteran's gait was normal.  The Board recognizes the examiner's opinion that it was more likely than not that the flare-ups the Veteran experiences are attributable to the gout, as intermittent episodes is the nature of this disease; however, the examiner also mentioned it would be mere speculation to determine to what degree the gout versus the degenerative joint disease contributes to the left great toe pain.  The Board notes that the Veteran is not currently service-connected for gout.  Where, as here, it is not possible to separate the effects of the service-connected disability from the non-service-connected disability, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Notwithstanding, the Board does not find that the symptoms and manifestations of the Veteran's left great toe disability warrant a rating in excess of 10 percent.  

The Board has also considered the Veteran's statements; however, notes that the Veteran is able to conduct daily activities with, at worst, moderate impairment.  The Board, while sympathetic to the Veteran's complaints of having to take of his shoes at his desk or sometimes not even being able to wear socks, does not find such symptoms to warrant a next-higher rating of 20 percent disabling.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board sympathetically finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent disabling for the period from August 10, 2016, for left great toe disability.

      Extraschedular Rating

The Board has further considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.

Here, the rating criterion for each disability discussed reasonably describes the Veteran's disability levels and symptomatology.  Specifically, the rating criteria for the Veteran's ankle disability provides disability ratings on the basis of limitation of motion and overall impairment, and provides for higher ratings for more severe disability levels if such develop in the future.  Additionally, the rating criteria for the Veteran's toe disability provides disability ratings on the basis of overall impairment, and provides for higher ratings for more severe disability levels if such develop in the future.  As the disability picture is contemplated by each Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for either left Achilles tendon disability or left great toe disability.

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of TDIU has been raised by this record.  Although the Veteran has noted functional impairments due to his service connected disability, he has not indicated he is unable to work due to either his left Achilles disability or his left great toe disability (nor does the evidence of record suggest this).  The record reflects that the Veteran is currently employed in Inventory Management, and has been since his separation from service.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to an initial rating in excess of 10 percent disabling for left Achilles tendon disability is denied.

Entitlement to an initial compensable rating for left great toe disability prior to August 11, 2016, and in excess of 10 percent disabling thereafter is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


